                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

DORA MAYO,

               Plaintiff,

vs.                                                                    No. CIV 19-0491 JB\KRS

STATE OF NEW MEXICO, ex rel.
CENTRAL NEW MEXICO CORRECTIONAL
FACILITY and JESUS GONZALES,

               Defendants.

                                            ORDER1

       THIS MATTER comes before the Court on State of New Mexico ex rel. Central New

Mexico Correctional Facility’s First Motion to Dismiss and Memorandum in Support Thereof,

filed June 4, 2019 (Doc. 6)(“MTD”). The Court held a hearing on August 14, 2019. The primary

issues are: (i) whether Plaintiff Dora Mayo alleges a federal cause of action such that the Court

has subject-matter jurisdiction; (ii) whether Mayo can sue the State of New Mexico under

42 U.S.C. § 1983; (iii) whether the State of New Mexico can be held liable under § 1983 under a

theory of respondeat superior; and (iv) whether Mayo’s State tort claims against the State of New

Mexico are time-barred. The Court concludes that: (i) Mayo alleges a federal cause of action, and

the Court has subject-matter jurisdiction over this action, because Mayo alleges that the State of

New Mexico and the Central New Mexico Correctional Facility violated her federal constitutional

rights; (ii) Mayo cannot sue the State of New Mexico or Central New Mexico Correctional Facility




       1
         This Order disposes State of New Mexico ex rel. Central New Mexico Correctional
Facility’s First Motion to Dismiss and Memorandum in Support Thereof, filed June 4, 2019
(Doc. 6). The Court may, however, issue a Memorandum Order and Opinion at a later date more
fully explaining this Order’s rationales and conclusions.
under § 1983, because § 1983 creates no remedies against States; (iii) the State of New Mexico

and Central New Mexico Correctional Facility may not be held liable under a respondeat superior

theory, because § 1983 allows only for individual liability; and (iv) Mayo’s State tort claims

against the State of New Mexico are time-barred under N.M. Stat. Ann. § 41-4-15(A), because

Mayo filed the Complaint more than two years after the alleged tort occurred. See Mayo v. State

of N.M. ex rel. Central N.M. Corr. Facility et al. at 1, No. D-1314-CV-1314-00038 (Thirteenth

Judicial District Court, County of Valencia, State of New Mexico), filed in state court January 14,

2019, filed in federal court May 28, 2019 (Doc. 1-1). Accordingly, the Court dismisses the

Complaint for Violation of Civil Rights, filed May 28, 2019 (Doc. 1-1), as to the State of New

Mexico with prejudice.

       IT IS ORDERED that: (i) State of New Mexico ex rel. Central New Mexico Correctional

Facility’s First Motion to Dismiss and Memorandum in Support Thereof, filed June 4, 2019

(Doc. 6), is granted; and (ii) State of New Mexico ex rel. Central New Mexico Correctional Facility

is dismissed from this case with prejudice.




Counsel:

Tara M. Wood
Wood Law, L.L.C.
Hobbs, New Mexico

       Attorney for the Plaintiff

Mark D. Standridge
Jarmie & Rogers, P.C.
Las Cruces, New Mexico

       Attorneys for the Defendant State of New Mexico

                                                   -2-
